DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-4-2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11-4-2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that newly amended claims add a first value and second value while the prior art subtracts various phases, the examiner submits that it is well within the skill of a person in the art to decide how the collected data should be used. Applicant has provided no reason as to why applicant’s equations and “adding the first value to the second value” are a new, novel or improved way of finding phase difference as compared to the prior art or improves distance finding as compared to the prior art.
With respect to the amended claims, please see below.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge, et. al., U.S. Patent Application Publication Number 2016/0178744, published June 23, 2016.

As per claims 1 and 10, Kluge discloses a method for measuring a distance between wireless nodes, comprising:
performing, by a first wireless node I and a second wireless node R, a preset measurement of a phase difference in a preset half-duplex communication mode, to determine a first phase difference H0 (Kluge, ¶12-13 and 39);
synchronously changing a first operating frequency of the first wireless node I and a second operating frequency of the second wireless node R based on a preset frequency difference value (Kluge, ¶15);
performing again, by the first wireless node I and the second wireless node R, the preset measurement of the phase difference in the preset half-duplex communication mode, based on the synchronously changed first operating frequency and second operating frequency, to determine a second phase difference H1 (Kluge, ¶18);
and determining the distance between the first wireless node I and the second wireless node R by performing a differential operation of the first phase difference Ha and the second phase difference H1 (Kluge, ¶19);
wherein, the preset measurement of the phase difference comprises: generating and transmitting, by the first wireless node I, a first signal based on the first operating frequency; mixing and receiving, by the second wireless node R, the first signal based on the second operating frequency, and measuring a phase difference between the first signal and a second local signal to determine a first value, wherein, the second local signal is generated by the second wireless node R based on the second operating frequency (Kluge, ¶12-13 and 22);
generating and transmitting, by the second wireless node R, a second signal based on the second operating frequency; mixing and receiving, by the first wireless node I , the second signal based on the first operating frequency, and measuring a phase difference between the second signal and a first local signal to determine a second value, wherein, the first local signal is generated by the first wireless node I based on the first operating frequency (Kluge, ¶12-13 and 22);
and determining the first phase difference IO or the second phase difference II from the first value and the second value; wherein, the time when the first wireless node I starts transmitting the first signal is a first time point, the time when the second wireless node R starts transmitting the second signal is a second time point, and the time interval between the first time point and the second time point is fixed in advance (Kluge, ¶19).
Kluge fails to explicitly disclose adding the first and second value when finding phase difference however Kluge does calculate the phase difference. It would have been an obvious matter of design choice to use a particular equation based on the data obtained, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Kluge in determining the proper phase difference.

As per claims 3 and 12, Kluge further discloses the method according to claim 1, wherein, the first signal and the second signal are single frequency carrier signals (Kluge, ¶57).

As per claims 4 and 13, Kluge further discloses the method according to claim 1, wherein, the first operating frequency is the same as the second operating frequency or differs by only frequency difference value of one intermediate frequency receiver (Kluge, ¶25).

As per claims 5 and 14, Kluge further discloses the method according to claim 1, wherein, determining the first phase difference H0 or the second phase difference H1 from the first value and the second value specifically comprises:
determining the first phase difference H0 from the first value and the second value in response to the first operating frequency and the second operating frequency before being changed; or, determining the second phase difference H1 from the first value and the second value in response to the changed first operating frequency and second operating frequency (Kluge, ¶19).

As per claims 6 and 15, Kluge further discloses the method according to claim 1, wherein, during the period that the first wireless node I is switched from transmitting the first signal to receiving the second signal and during the period that the second wireless node R is switched from receiving the first signal to transmitting the second signal, a RF phase-locked loop is always turned on to maintain phase continuity (Kluge, ¶67).

As per claims 7 and 16, Kluge further discloses the method according to claim 1, wherein, the differential operation specifically comprises: determining the distance r between the first wireless node I and the second wireless node R by a formula r = c x (H1 - Ho)/4rAf, wherein, c is the speed of light, Af is the preset frequency difference value (Kluge, ¶57).

As per claims 8 and 17, Kluge further discloses the method according to claim 1, further comprising: performing, by the first wireless node I and the second wireless node R, the preset measurement of the phase difference multiple times in the preset half-duplex communication mode, based on the first operating frequency and the second operating frequency synchronously changed multiple times, to determine the distance between the first wireless node I and the second wireless node R multiple times, thereby improving the accuracy of the measurement through the superposition of multiple measurements (Kluge, ¶20).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge in view of Carrick, U.S. Patent Application Publication Number 2010/0109903, published May 6, 2010.

As per claims 9 and 18, Kluge discloses the method of claim 1 but fails to disclose using a hardwire to correct for phase errors.
Carrick teaches a hardwire to measure and correct phase errors (¶191-192).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to correct for phase errors in the hardware in order to gain the benefit of improving distance determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619